Case 1:20-cv-01870-JGK Document 43 Filed 10/26/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JASON WIMBERLY, 20-cv-1870 (JGK)
Plaintiff, ORDER
- against -
AUTOMOTIVEMASTERMIND, INC.,

Defendant.

 

JOHN G. KOELTL, District Judge:

The plaintiff’s motion to seal or redact (docket no. 23} is
granted, however, the plaintiff shall provide copies of the
unredacted papers and all exhibits to the defendants by November
2, 2020. The defendant is granted leave to file a supplemental
reply, if any, by November 16, 2020. The defendant reserves the
right to object to any sealed document. The Cierk is directed to
close docket no. 23.

SO ORDERED.
Dated: New York, New York

October 26, 2020 ~ |
, (be

| bo John G. Koeltl
United States District Judge

    

 

 
